LIMITED POWER OF ATTORNEY (ATTORNEY-IN-FACT TO EXECUTE SEC FORM 3, FORM 4 and FORM 5 FILINGS) KNOW ALL MEN BY THESE PRESENTS: THAT the undersigned individual, as an Officer of U.S. Propane, L.L.C., the general partner of U.S. Propane, L.P., the General Partner of Energy Transfer Partners, L.P., a Delaware limited partnership, is required pursuant to the provisions of Section 16 of the Securities Exchange Act of 1934 (the "Act") to make certain reports to the Securities and Exchange Commission, including the filing of reports on Form 3, Form 4 and Form 5, and does hereby make, constitute and appoint Clay Kutch, and Robert A. Burk, or either of them, as his true and lawful attorney, for him, and in his name, place and stead, to sign on his behalf such Form 3, Form 4 and Form 5 reports, giving and granting to said attorney full power and authority to do and perform all and every act and thing whatsoever requisite, necessary and proper to be done in the premises, as fully, to all intents and purposes, as he might or could do, hereby ratifying and confirming all that his attorney shall lawfully do or cause to be done, by virtue hereof. The power of attorney granted herein shall expire on the earlier of the date on which the undersigned individual ceases to be subject to the reporting requirements of Section 16 of the Act or until revoked. IN WITNESS WHEREOF, the undersigned has subscribed his name hereto this 13th day of January, 2004. /s/ Kelcy L. Warren KELCY L. WARREN STATE OF TEXAS ) ) ss.
